Citation Nr: 0429252	
Decision Date: 10/26/04    Archive Date: 11/08/04

DOCKET NO.  96-27 553A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric 
disorder, other than PTSD, as due to an undiagnosed illness.

3.  Entitlement to service connection for shortness of breath 
as due to an undiagnosed illness.

4.  Entitlement to service connection for joint pain, 
generalized arthralgia and paralumbar myositis as due to an 
undiagnosed illness.

5.  Entitlement to service connection for a gastrointestinal 
disorder claimed as stomach trouble, diarrhea and 
constipation as due to an undiagnosed illness. 

6.  Entitlement to an initial compensable evaluation for 
residuals of a fracture of the left fifth toe.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served with the Puerto Rico Army National Guard 
from 1980 to 1994.  He was called to active duty from 
November 1990 to June 1991, which included service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.

His appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued since August 
1995 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The veteran claims that he has PTSD as a result of stressors 
he experienced while serving in the Southwest Asia theater of 
operations during the Persian Gulf War.  He also claims that 
he suffers from a psychiatric disorder, other than PTSD; 
shortness of breath; a disability manifested by joint pain, 
generalized arthralgia and paralumbar myositis; and a 
gastrointestinal disorder, all of which began either while 
serving on active duty in the Southwest Asia theater of 
operations during the Persian Gulf War or in close proximity 
thereto.  Finally, he claims that he is entitled to an 
increased evaluation for his service-connected left fifth toe 
disability.  Unfortunately, the Board finds that additional 
development in needed before it can adjudicate these claims.  

The record suggests that VA medical records may be available 
which have not been associated with the claims file.  At a 
July 2003 VA psychiatric examination, it was noted that the 
veteran was receiving psychiatric treatment at the PCT clinic 
from 1992 until he was discharged on December 1999, because 
he did not meet the criteria for PTSD.  It was also noted 
that the veteran was evaluated at the psychiatric 
intervention center in September 2002, February 2003 and 
April 2003.  However, it does not appear that these records 
have been obtained and considered by the RO.  Therefore, the 
RO should obtain these records.  See 38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(c)(2); see also, Bell v. Derwinski, 2 Vet. 
App. 611 (1992); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) 
("...an [agency of original jurisdiction's] failure to 
consider records which were in VA's possession at the time of 
the decision, although not actually in the record before the 
AOJ, may constitute clear and unmistakable error.")

In addition, private medical records may also exist which 
have not been associated with the claims file.  The July 2003 
VA examination report also noted that the veteran was 
hospitalized at the Puerto Rico State Psychiatric Hospital 
from June 11, 2000 to June 16, 2000.  Since these records are 
not in the claims file, the RO should attempt to obtain them.  
See 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. 
§ 3.159(c)(1) (2003); Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994) (the duty to assist includes securing private and VA 
medical records to which a reference has been made.)

The Board also finds that the veteran should be afforded 
additional VA compensation examinations with respect to his 
service connection claims involving  a psychiatric disorder 
(other than PTSD); shortness of breath; a disability 
manifested by joint pain, generalized arthralgia and 
paralumbar myositis; and a gastrointestinal disorder.  The 
examiners should determine whether any of the veteran's 
complaints can be attributable to a known clinical diagnosis, 
and, if so, whether any such diagnosis is related to service.  
If no diagnosis is medically possible, the examiners should 
determine whether any symptoms are related to the veteran's 
period of service, namely his service in the Southwest Asia 
theater of operations.  (The Board notes that, since medical 
evidence clearly indicates that the veteran suffers from a 
diagnosed psychiatric disability, the psychiatric examination 
need only consider whether his psychiatric disorder(s) is 
related to service).

Finally, the Board notes that the veteran's disability due to 
residuals of a fracture of the left fifth toe has not been 
examined since May 1997.  Moreover, that examination does not 
appear adequate for rating purposes.  The RO should therefore 
schedule the veteran for a VA compensation examination to 
determine the current nature and severity of his service-
connected disability involving residuals of a fracture of the 
left fifth toe.  See 38 U.S.C.A.  § 5103A.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should request that the 
veteran provide the names and addresses 
of all health care providers who have 
treated his psychiatric disorders.  After 
obtaining any necessary authorization, 
the RO should obtain and associate with 
the claims file all outstanding records 
of this treatment, to include all 
treatment records from the Puerto Rico 
State Psychiatric Hospital dated June 
2000  If any requested records are not 
available, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.

2.  The RO should contact the appropriate 
VA Medical Center(s) and obtain and 
associate with the claims file all 
outstanding records of psychiatric 
treatment from 1996 to the present.  If 
any requested records are not available, 
or the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file.

3.  The veteran should be scheduled for a 
comprehensive VA psychiatric examination.  
The claims file, including the service 
medical records, must be provided to and 
reviewed by the examiner in connection 
with the examination.  All necessary 
tests and evaluations should be 
performed, and the examiner should not 
render a final opinion until after 
receipt of all test results.  Following a 
review of the veteran's claims file, 
completion of the examination, and 
receipt of all test results, the examiner 
should render an opinion as to whether it 
is at least as likely as not (50 percent 
probability or greater) that any Axis I 
diagnosis is related to service.  The 
examination report should include the 
complete rationale for all opinions 
expressed.  

4.  The veteran should be scheduled for 
an appropriate VA examination to 
determine the nature and etiology of his 
complaints involving shortness of breath.  
The examiner should review the claims 
folder and perform any necessary tests 
and studies, including a pulmonary 
function study.  Based on a review of the 
claims file and a thorough examination, 
the examiner should answer the following 
questions.

(a) If the veteran's complaints of 
shortness of are attributable to a known 
diagnostic entity, the examiner should 
determine whether it is at least as 
likely as not (50 percent probability or 
greater) that any such disability is 
related to the veteran's period of 
service. 

(b) If no diagnosis is medically possible 
concerning the veteran's complaints of 
shortness of breath, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that any symptoms 
are related to the veteran's period of 
service, namely his service in the 
Southwest Asia theater of operations.  If 
any condition is undiagnosed, the 
examiner should note and detail all 
reported signs and symptoms of a chronic 
disability involving shortness of breath 
and provide details about the onset, 
frequency, duration, and severity of all 
complaints.  The examiner should indicate 
whether there are any objective medical 
indications that the veteran is suffering 
from a chronic disability involving 
shortness of breath.  

5.  The veteran should be scheduled for 
an appropriate VA examination to 
determine the nature and etiology of his 
complaints involving joint pain, 
generalized arthralgia and paralumbar 
myositis.  The examiner should review the 
claims folder and perform any necessary 
tests and studies.  Based on a review of 
the claims file and a thorough 
examination, the examiner should answer 
the following questions.

(a) The examiner should indicate whether 
the veteran manifests signs and symptoms 
of an undiagnosed illness primarily 
manifested by joint pain, generalized 
arthralgia and paralumbar myositis, or a 
medically unexplained chronic 
multisymptom illness, as a consequence of 
his service in the Persian Gulf War.  The 
examiner should note and detail all 
reported signs and symptoms of a chronic 
disability involving joint pain, 
generalized arthralgia and paralumbar 
myositis, and determine whether there are 
any objective medical indications that 
the veteran is suffering from a chronic 
disability involving joint pain, 
generalized arthralgia and paralumbar 
myositis.  

(b)  The examiner should also indicate if 
joint pain, generalized arthralgia and 
paralumbar myositis are attributable to a 
known diagnosis and, if so, whether it is 
at least as likely as not that this 
disorder is related to any period of 
active service.

6.  The veteran should be scheduled for 
an appropriate VA examination to 
determine the nature and etiology of his 
gastrointestinal disorder claimed as 
stomach trouble, diarrhea, and 
constipation.  The examiner should review 
the claims folder and perform any 
necessary tests and studies.  Based on a 
review of the claims file and a thorough 
examination, the examiner should answer 
the following questions.

(a) If the veteran's complaints claimed 
as stomach trouble, diarrhea, and 
constipation are attributable to a known 
diagnostic entity, the examiner should 
determine whether it is at least as 
likely as not (50 percent probability or 
greater) that any such disability is 
related to the veteran's period of 
service. 

(b) If no diagnosis is medically possible 
concerning the veteran's gastrointestinal 
complaints, the examiner should provide 
an opinion as to whether it is at least 
as likely as not that any symptoms are 
related to the veteran's period of 
service, namely his service in the 
Southwest Asia theater of operations.  If 
any condition is undiagnosed, the 
examiner should note and detail all 
reported signs and symptoms of a chronic 
disability involving a gastrointestinal 
disorder, and provide details about the 
onset, frequency, duration, and severity 
of all complaints.  The examiner should 
indicate whether there are any objective 
medical indications that the veteran is 
suffering from a chronic disability 
claimed as stomach trouble, diarrhea, and 
constipation.  

7.  The RO should schedule the veteran 
for an appropriate VA examination to 
determine the nature and severity of his 
service-connected disability involving 
residuals of a fracture of the left fifth 
toe.  The claims folder and a copy of 
this remand must be made available to and 
be reviewed by the examiner in connection 
with the examination.  The examiner 
should indicate the nature of the left 
fifth toe injury, and whether there is 
loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, 
impairment of coordination, or 
uncertainty of movement.  The examiner 
should express an opinion as to whether 
pain significantly limits functional 
ability during flare-ups.  The examiner 
should characterize the injury and its 
effect on his left foot as moderate, 
moderately severe, or severe as those 
terms are defined in 38 C.F.R. § 4.56 
(2004).  The examiner should also 
indicate whether there is any actual loss 
of the use of the foot due to the toe 
injury.  The examination report must 
include the rationale for all opinions 
expressed.

8.  The RO should then review the 
examination reports to ensure that they 
are in complete compliance with this 
remand.  If deficient in any manner, the 
RO must implement corrective procedures 
at once.  

9.  When the development requested has 
been completed, the RO should 
readjudicate the issues on appeal on the 
basis of all the evidence of record, as 
well as all pertinent laws and 
regulations, including but not limited to 
the criteria set forth at 38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317.  

If any benefit sought is not granted, the veteran and his 
representative, should be furnished with a supplemental 
statement of the case which includes all appropriate citation 
pertaining to undiagnosed illnesses.  Thereafter, the veteran 
and his representative, if any, must be afforded an 
appropriate opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional evidence.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.  The 
veteran has the right to submit  additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



